SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

134
CAF 12-01140
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF ALISA E.
------------------------------------------------
LIVINGSTON COUNTY DEPARTMENT OF SOCIAL SERVICES,   MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

WENDY F., RESPONDENT-APPELLANT.


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.

DAVID J. MORRIS, COUNTY ATTORNEY, GENESEO (WENDY S. SISSON OF
COUNSEL), FOR PETITIONER-RESPONDENT.

CHARLES PLOVANICH, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Livingston County
(Robert B. Wiggins, J.), entered June 8, 2012 in a proceeding pursuant
to Social Services Law § 384-b. The order, among other things,
revoked a suspended judgment and terminated respondent’s parental
rights with respect to the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order revoking a
suspended judgment pursuant to Family Court Act § 633 and terminating
her parental rights with respect to her daughter. Contrary to the
mother’s contention, petitioner established by a preponderance of the
evidence that the mother violated the terms and conditions of the
suspended judgment (see Matter of Giovanni K. [Dawn K.], 68 AD3d 1766,
1767-1768, lv denied 14 NY3d 707). Petitioner established that the
mother failed to obtain suitable housing until after the violation
petition was filed and that she withdrew or limited releases for
information from programs that she attended. Although the mother
testified that she had completed several programs, she failed to
provide verification that she completed the programs and admitted that
she did not know whether petitioner had approved those programs.
Petitioner established by a preponderance of the evidence that the
mother continued to live at her parents’ house, to which petitioner
had been denied access to make an assessment of whether it would be an
appropriate home for the child to visit, and we note that Family
Court’s determination that the mother’s testimony that she was living
in the apartment that she rented was not credible is entitled to great
weight (see Matter of Baron C. [Dominique C.], 101 AD3d 1622, 1622).
It is well established that a hearing on a petition alleging that the
                                 -2-                           134
                                                         CAF 12-01140

terms of a suspended judgment have been violated is part of the
dispositional phase of the permanent neglect proceeding, and that the
disposition shall be based on the best interests of the child (see
Matter of Richelis S. [Richard S.], 68 AD3d 1643, 1644-1645, appeal
dismissed 14 NY3d 767). We conclude that the record supports the
court’s determination that termination of the mother’s rights is in
the best interests of the child (see Matter of Mercedes L. [Constance
L.], 12 AD3d 1184, 1184).




Entered:   February 7, 2014                    Frances E. Cafarell
                                               Clerk of the Court